USCA4 Appeal: 19-4867      Doc: 37         Filed: 01/10/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4867


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAWANZA KEVIN CARTER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:18-cr-00313-JKB-1)


        Submitted: December 1, 2021                                       Decided: January 10, 2022


        Before QUATTLEBAUM and RUSHING, Circuit Judges, and SHEDD, Senior Circuit
        Judge.


        Affirmed in part, dismissed in part by unpublished per curiam opinion.


        Robin M. Earnest, EARNEST ATTORNEY AT LAW, LLC, Riverdale, Maryland, for
        Appellant. Robert K. Hur, United States Attorney, Paul A. Riley, Assistant United States
        Attorney, Brandon K. Moore, Assistant United States Attorney, OFFICE OF UNITED
        STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4867      Doc: 37         Filed: 01/10/2022     Pg: 2 of 4




        PER CURIAM:

               Jawanza Kevin Carter pled guilty, pursuant to a written plea agreement, to robbery

        of a controlled substance by use of a dangerous weapon, in violation of 18 U.S.C.

        §§ 2118(a), (c)(1), 2, and brandishing a firearm during a crime of violence, specifically,

        robbery involving controlled substances, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), 2.

        On appeal, Carter argues that the district court erred in denying his motion to withdraw his

        guilty plea and in declining to apply at sentencing a two-level reduction for acceptance of

        responsibility pursuant to U.S. Sentencing Guidelines Manual § 3E1.1(a) (2018).

               We review a district court’s denial of a defendant’s motion to withdraw his guilty

        plea for abuse of discretion. United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

        A criminal defendant may withdraw a plea after a court has accepted it if he “can show a

        fair and just reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). A

        defendant does not have an absolute right to withdraw a guilty plea, United States v.

        Walker, 934 F.3d 375, 377 n.1 (4th Cir. 2019), and “bears the burden of demonstrating that

        withdrawal should be granted,” United States v. Thompson-Riviere, 561 F.3d 345, 348 (4th

        Cir. 2009) (internal quotation marks omitted).

               A district court considers a variety of factors when deciding whether the defendant

        has met his burden, including: (1) whether he provided credible evidence that his plea was

        not knowing or voluntary; (2) whether he credibly asserted his legal innocence; (3) whether

        there was a delay between entering the plea and moving for withdrawal; (4) whether he

        had close assistance of competent counsel; (5) whether the withdrawal of the plea would

        prejudice the government; and (6) whether the withdrawal would inconvenience the court

                                                     2
USCA4 Appeal: 19-4867      Doc: 37          Filed: 01/10/2022     Pg: 3 of 4




        and waste judicial resources. United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

        The first, second, and fourth factors are generally the most significant, United States v.

        Sparks, 67 F.3d 1145, 1154 (4th Cir. 1995), and “a properly conducted Rule 11 guilty plea

        colloquy leaves a defendant with a very limited basis upon which to have his plea

        withdrawn,” Nicholson, 676 F.3d at 384 (internal quotation marks omitted). We have

        carefully reviewed the record and the relevant legal authorities and conclude that the

        district court did not abuse its discretion in denying Carter’s motion to withdraw his guilty

        plea.

                The Government argues that Carter’s sentencing claim is barred by the appellate

        waiver in Carter’s plea agreement. “We review an appellate waiver de novo to determine

        whether the waiver is enforceable.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

        2021). When the Government seeks to enforce an appeal waiver and has not breached its

        obligations under the plea agreement, this court will enforce the waiver if the defendant

        knowingly and voluntarily agreed to waive his right to appeal and the issues raised on

        appeal fall within the scope of the waiver. Id.

                The district court conducted a thorough plea hearing and ascertained that Carter

        discussed the plea agreement with his attorney and that he understood its provisions, and

        the district court specifically confirmed with Carter that he waived the right to appeal his

        sentence and that his sentence might exceed his attorney’s estimate. Upon review of the

        record, we conclude that Carter knowingly and voluntarily waived his right to appeal, that

        the appellate waiver is valid, and that the sentencing issue Carter seeks to raise on appeal

        falls squarely within the scope of his waiver of appellate rights.

                                                      3
USCA4 Appeal: 19-4867     Doc: 37         Filed: 01/10/2022      Pg: 4 of 4




              Accordingly, we affirm in part and dismiss in part the judgment of the district court.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                              AFFIRMED IN PART,
                                                                              DISMISSED IN PART




                                                    4